DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 11/02/2021.

Claims 15 and 16 have been amended. 
Claims 1-5 have been canceled. 
Claims 17-19 were added. 
Claims 6-19 are pending.
Amended abstract and specification were filed for entry.

Election/Restrictions

Claims 14-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-13 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter R. Kramer on 02/10/2022.


Claim 6, line 5, “the surface” has been changed to - - a surface - -.
Claim 7, line 1, “an earring” has been changed to - - the earring - -.
Claim 8, line 1, “an earring” has been changed to - - the earring - -.
Claim 8, line 1, “the hardness” has been changed to - - a hardness - -.
Claim 9, line 1, “an earring” has been changed to - - the earring - -.
Claim 10, line 1, “an earring” has been changed to - - the earring - -.
Claim 10, line 1, “the shape” has been changed to - - a shape - -.
Claim 11, line 1, “an earring” has been changed to - - the earring - -.
Claim 11, line 1, “the shape” has been changed to - - a shape - -.
Claim 12, line 1, “an earring” has been changed to - - the earring - -.
Claim 12, line 1, “a sphere” has been changed to - - the sphere - -.
Claim 13, line 1, “an earring” has been changed to - - the earring - -.
Claim 14, line 6, “the entire” has been changed to - - an entire - -.
Claim 19 has been canceled.

REASONS FOR ALLOWANCE

Claims 6-18 are allowed.

The following is an examiner’s statement of reasons for allowance:  
In view of the amendments to the claims, and the applicant's arguments, that are adopted as the reasons for allowance, on pages 8-16 of the response filed on 11/02/2021, independent claims 6 and 14, and claims depending therefrom, are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the abstract, specification and claims submitted in the reply filed on 11/02/2021, the objections to the specification and claims indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 103 indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677